The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
OFFICE ACTION
 
Rejection under 35 USC § 112, (a) and (b) 
The claim is rejected under 35 U.S.C. 112, (a) and (b) because the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to which it pertains to make and use the same nor does it particularly point out and distinctly claim the subject matter which applicant regards as the invention.
 
The claim is indefinite and non-enabling since the exact shape, appearance and spatial relationship of circular portions [A] in 1.1, arrow portions [B] in 1.4 and internal portions [C] in 1.5 and 1.6 cannot be understood. Due to the lack of additional corroborating views the non-enabling portions are unclear (e.g. one or more attributes such as depth, curvature, angle, placement, etc. are unknown) and are left to conjecture. Enablement of said portions would require additional reproduction views, which would be likely to introduce new matter. 


    PNG
    media_image1.png
    448
    188
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    275
    647
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    244
    346
    media_image3.png
    Greyscale


In an attempt to overcome this rejection, applicant may convert circular portions [A] in 1.1, arrow portions [B] in 1.4 and internal portions in area [C] in 1.5 and 1.6 to distinctly broken line outlines. In addition, to avoid confusion to the scope of the claim, all shading shown within the non-enabling portions should be removed (see Surface Shading - MPEP 1503.02 II). Furthermore, a broken line statement preceding the claim should be added in the specification (e.g. “The broken lines in the reproductions depict portions of the Wine Aerator that form no part of the claimed design."). 
 




Replacement Reproductions
Corrected reproduction sheets in compliance with 37 CFR 1.121(d) are recommended in reply to the Office action to avoid abandonment of the application. Any amended replacement reproduction sheet should include 

all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended reproduction should not be labeled as “amended.”  If a reproduction is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the reproductions for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. The replacement sheets should be labeled “Replacement Sheet” or “New Sheet” in the page header (as per 37 CFR 1.121(d)) so as not to obstruct any portion of the reproductions. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
 
If preparing new reproductions, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by U.S.C 132 and 37 CFR 1.121(f). 
 
  
Refusal Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant's representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau
pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.



Telephonic or in-person interviews:
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner’) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner). 
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at 

https://www.uspto.gov/patent/forms/forms-patent- applications-filed-or-after-september- 16-2012, may be used for this purpose. See MPEP A02.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A)} (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at andrew.kerr@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner's work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call. 

Email Communications:
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request fo Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO
Correspondence” below. See MPEP 502.03 II for further information.

Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:



The USPTO transacts business in writing. All replies must be signed in accordance with
37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic
applicant must be signed by an attorney or agent registered to practice before the
USPTO. Applicants may submit replies to Office actions only by the following:


•  Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered e-Filers
    only)
•  https://www.uspto.gov/patents-application-process/applying-online/efs-web-
   quidance-and-resources
•  Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
•  Facsimile to the USPTO's Official Fax Number (571-273-8300)
•  Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
   https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Conclusion
The claim stands rejected for the reason set forth above.
 
The references cited are considered relevant to the claimed design. Applicant may view and obtain copies of the cited references by visiting: http://www.uspto.gov/patft/index.html and pressing the “Number Search” link in the PatFT: Patents column.
 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW KERR (571-272-2184). The examiner can normally be reached on Monday to Friday 9:00 AM - 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.
 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/laws-and-regulations/interview-practice. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from 


either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, visit: 
 
https://www.uspto.gov/patents-application-process/checking-application-status/check-filing-status-your-patent-application

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW KERR/
Primary Examiner Art Unit 2917